                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

JASON M.,1

                  Plaintiff,                                              Civ. No. 3:18-cv-00252-MC

         v.                                                               OPINION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Jason M. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Title II of the Social

Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         The issues before this Court are whether: (1) the Administrative Law Judge’s (“ALJ’s”)

decision is supported by substantial evidence in light of new evidence submitted to the Appeals

Council; (2) the ALJ gave clear and convincing reasons for rejecting Plaintiff’s testimony; and

(3) the ALJ gave germane reasons for disregarding the lay witness’s testimony.

         Because there is substantial evidence in the record to support the ALJ’s findings, the

Commissioner’s decision is AFFIRMED.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for DIB and SSI on May 21, 2014, alleging disability since August 29,

2008. Tr. 19, 212–24. Both claims were denied initially and upon reconsideration. Tr. 19, 70, 71,

94, 95. Plaintiff timely requested a hearing before an ALJ and appeared before the Honorable

Rudolph Murgo on April 5, 2017. Tr. 19, 40–69. ALJ Murgo denied Plaintiff’s claim by a

written decision dated May 17, 2017. Tr. 16–30. Plaintiff sought review from the Appeals

Council and was denied on December 6, 2017, rendering the ALJ’s decision final. Tr. 1–6.

Plaintiff now seeks judicial review of the ALJ’s decision.

       Plaintiff was 31 years old at the time of his alleged disability onset and 40 at the time of

his hearing. See tr. 40, 212, 219. Plaintiff completed high school and worked as a banquet server,

assistant director of catering, appliance technician, and electronic appliances sales associate. Tr.

28, 47, 65–67, 250. Plaintiff alleges disability due to metastatic thyroid cancer, stage 1 thyroid

carcinoma cancer, nerve damage, calcium deficit, thyroid removal, migraines, nausea, brain cyst,

trigeminal neuralgia, chronic leg pain, eye problems, and chronic nausea. Tr. 72, 241.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the


2 – OPINION AND ORDER
administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity, age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this

burden, then the claimant is considered disabled. Id.

I. New Evidence

       Plaintiff submitted two letters from Dr. Darren Lewis, M.D., his treating physician, to the

Appeals Council after the ALJ issued his decision. Pl.’s Br. 1–2; tr. 1000–01. “[W]hen the

Appeals Council considers new evidence in deciding whether to review a decision . . . that

evidence becomes part of the administrative record, which the district court must consider when

reviewing the . . . final decision for substantial evidence.” Brewes v. Comm’r of Soc. Sec.



3 – OPINION AND ORDER
Admin., 682 F.3d 1157, 1163 (9th Cir. 2012) (internal citation omitted). If the new evidence

substantially changes the “record as a whole,” the ALJ’s decision may be said to no longer

reflect substantial evidence in the record. See id.; Lingenfelter v. Astrue, 504 F.3d 1028, 1030 n.2

(9th Cir. 2007).

       The ALJ gave limited weight to Dr. Lewis’s earlier opinion that Plaintiff’s nausea, facial

twitching, and severe bilateral face pain may limit his concentration. Tr. 27; see tr. 999. The ALJ

found that Dr. Lewis’s opinion was vague, conclusory, tentative, and lacking specificity as to

degree or severity. Tr. 27; see tr. 999. When evaluating conflicting medical opinions, an ALJ

need not accept a brief, conclusory, or inadequately supported opinion. Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005) (citing Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

2001)). The ALJ contrasted Dr. Lewis’s opinion with Plaintiff’s substantial daily activities and

work for his parents since 2009, which showed no concentration limitations. Tr. 27; see tr. 48,

54–56, 999. The ALJ also found that Dr. Lewis did not document concentration issues in his

treatment notes and Plaintiff rarely had nausea since January 2010. Tr. 27; see tr. 660–802.

Substantial evidence supports the ALJ’s findings. See tr. 660, 668–69, 672, 675, 678, 679, 702,

715, 720, 723, 727, 733 (noting various treatment notes that did not mention concentration and

occasionally, if ever, mentioned nausea).

       The new evidence faces similar issues. The first letter, dated July 25, 2014, says, “Due to

medical issues it is in [Plaintiff’s] best interest to be excused from jury duty.” Tr. 1001. The

Appeals Council found that there was no reasonable probability that this evidence would change

the outcome of the ALJ’s decision. Tr. 2. Like Dr. Lewis’s earlier opinion, his 2014 letter is

vague, conclusory, tentative, and lacking specificity. Dr. Lewis did not identify or explain any



4 – OPINION AND ORDER
specific condition or symptom. Dr. Lewis did not say whether Plaintiff was incapable of serving,

and if so, why. Moreover, Plaintiff has offered no justification for affording this opinion greater

weight than Dr. Lewis’s earlier opinion.

       The second letter, dated September 1, 2017, says that Plaintiff’s “most currently

debilitating” condition is chronic nausea, which is unpredictable and has no known triggers. Tr.

1000 (emphasis added). It says he “is having approximately 10 episodes a month” despite

medication and is unable to work 2 or more times per month due to lack of function and

concentration. Id. (emphasis added). The Appeals Council found that this evidence did not relate

to the relevant period because it post-dated the ALJ’s May 17, 2017 decision. Tr. 2. Indeed, the

letter was written after the ALJ’s decision, is entirely in present tense, and does not address

Plaintiff’s condition retroactively.

       The ALJ’s decision is supported by substantial evidence, even when considering the new

evidence submitted to the Appeals Council.

II. Plaintiff’s Credibility

       An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). Where there is

objective medical evidence in the record of an underlying impairment that could reasonably be

expected to produce the pain or symptoms alleged and there is no affirmative evidence of

malingering, the ALJ must provide clear and convincing reasons for discrediting the claimant’s

testimony regarding the severity of her symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter, 504 F.3d at 1036. The ALJ is not “required to

believe every allegation of disabling pain, or else disability benefits would be available for the



5 – OPINION AND ORDER
asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina v. Astrue, 674 F.3d 1104,

1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

        The ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other
        treatment for the symptoms; (3) whether the claimant fails to follow, without
        adequate explanation, a prescribed course of treatment; and (4) whether the
        alleged symptoms are consistent with the medical evidence.

        Lingenfelter, 504 F.3d at 1040. “If the ALJ’s credibility finding is supported by

substantial evidence in the record,” this Court “may not engage in second-guessing,” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s

decision where the evidence is susceptible to more than one rational interpretation,” Andrews v.

Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995) (citation omitted).

        Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause some of the alleged symptoms,” but that his “statements

concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” Tr. 23. Plaintiff testified

that he had waves of intense nausea after his cancer surgeries. Tr. 50. He said it was worse than

in 2008 but about the same since 2009. Tr. 59–60. He said he did not know when it would

happen or how long it would last. Tr. 50–51. It could last for a few hours or a few days. Tr. 51,

57, 60. He was still taking Zofran but sometimes vomited before he could get to it, which

embarrassed him. Tr. 51, 57. He dog sat a couple days per month for his aunt, did odd jobs for



6 – OPINION AND ORDER
his neighbor every few months, helped his mother with her business—by running errands,

delivering packages, shipping packages, and setting up and taking down her booth at dog

shows—in exchange for room and board since 2009, and helped his father uninstall x-ray

equipment for his business through 2016. Tr. 48, 54–56. He said he could not do any of these

things or work around the house when he had nausea. Tr. 60. He takes his medication, goes to his

room, and lies down in bed with a garbage can next to him, waiting for it to pass. Tr. 60. He said

his medication prevents him from vomiting about 50% of the time, but he still gets waves of

nausea. Tr. 61. He said he usually feels fatigue for about half an hour to an hour afterwards

before feeling better. Id. He admitted he could work when he was not having these symptoms but

has not tried to because of the inconsistency and unpredictability. Tr. 61–62.

       The ALJ found that Plaintiff chose not to work in order to help his parents run their

businesses for the last several years and “is capable of performing similar jobs in the national

economy.” Tr. 23. Plaintiff argues that he only ran errands and helped set up dog show booths

for his mother’s sewing business when he was feeling well, and that she made other arrangement

when he was not. Pl.’s Br. 2. He also argues that he only helped with his father’s x-ray service

company once or twice every three months or so and would be rescheduled when needed. Id. He

added that his father had not had the business for “quite some time.” Id. Plaintiff relies on the

vocational expert’s testimony that he would be unemployable if he missed 2 or more days per

month or was off task for 20% of the time. Pl.’s Br. 2; see tr. 68.

       There is no evidence in the record that Plaintiff stopped working in order to help his

parents. Regardless, Plaintiff did extensive work for his neighbor, aunt, mother, and father and

admitted that he had no trouble working when he did not have nausea. See tr. 48, 54–56, 61–62.



7 – OPINION AND ORDER
Even if Plaintiff had more flexibility working for his parents than he would for a traditional

employer, the objective medical evidence does not suggest that his nausea would render him

absent 2 or more days per month or off task 20% of the time, as discussed below.

       The ALJ also found that Plaintiff engaged in substantial daily activities that indicated

good physical ability. Tr. 24. A claimant’s daily activities may be grounds for an adverse

credibility finding if he “is able to spend a substantial part of his day engaged in pursuits

involving the performance of physical functions that are transferable to a work setting.” Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quoting Fair, 885 F.2d at 603); see also Burch v.

Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). “Even where those activities suggest some

difficulty functioning, they may be grounds for discrediting the claimant’s testimony to the

extent that they contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1113

(citing Turner v. Comm’r of Sec. Sec., 613 F.3d 1217, 1225 (9th Cir. 2010)). Here, Plaintiff said

he had no problems walking or lifting 20 pounds when he was not experiencing symptoms. Tr.

52. He had no problems sitting, attended to his personal care, prepared meals, cleaned the house,

vacuumed, shopped, did laundry, did yard work, took out the garbage, and went hiking. Tr. 53–

55. These are substantial daily activities that contradict Plaintiff’s limitations testimony.

       Lastly, the ALJ found that Plaintiff’s symptom testimony was not supported by the

objective medical evidence of record. Tr. 24–27. Plaintiff argues that Dr. Lewis’s 2017 letter—

which says that Plaintiff has approximately 10 episodes of nausea per month and is unable to

work 2 or more times per month—is evidence of his claim that nausea would preclude him from

working. Pl.’s Br. 1–2; see tr. 1000. As discussed above, the ALJ gave limited weight to Dr.

Lewis’s earlier medical opinion and the Appeals Council found that the 2017 letter does not



8 – OPINION AND ORDER
apply to the relevant period. Plaintiff has not challenged either of these findings. Regardless, the

record as a whole does not support Plaintiff’s claims of debilitating nausea. See tr. 24–26, 660–

802. To the contrary, the objective medical evidence of record shows that Plaintiff’s nausea and

vomiting was rare and has improved. Tr. 25–27; see tr. 660, 733, 735, 770, 771, 803, 806, 818

(noting intermittent to no nausea and improvement with Zofran).

       Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff was

not entirely credible. Therefore, the ALJ did not err in discounting Plaintiff’s credibility.

III. Lay Testimony

       Lastly, Plaintiff argues that the ALJ misinterpreted his mother’s lay testimony. Pl.’s Br.

1. Generally, “Lay testimony as to a claimant’s symptoms is competent evidence that an ALJ

must take into account, unless he or she expressly determines to disregard such testimony and

gives reasons germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir.

2001) (citation omitted); see also Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir.

2000) (“[A]n ALJ, in determining a claimant’s disability, must give full consideration to the

testimony of friends and family members.” (citation omitted)). The reasons proffered by the ALJ

for rejecting lay testimony must be germane and specific. Bruce v. Astrue, 557 F.3d 1113, 1115

(9th Cir. 2009) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)).

In other words, bias “in the abstract,” such as a familial relationship, is not per se a germane

reason to discredit a lay witness. Dale v. Colvin, 823 F.3d 941, 944–45 (9th Cir. 2016) (citing

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)).

       Here, Plaintiff’s mother—Rebecca R.—said that he had severe and sudden nausea and

vomiting. Tr. 283. She said his daily activities included making coffee and, if he was feeling



9 – OPINION AND ORDER
stronger, preparing meals. Tr. 284. She said he was “very sedentary” due to health issues and

rarely went out fishing or with friends. Tr. 285. She said his headaches, nausea, and vomiting

could put him down for three hours or several days. Id. She said his symptoms were frequent but

irregular. Id. She said the distance he could walk before needing to stop and rest and the length

of time he needed to rest varied. Id. She said he could not pay attention to anyone when he had

severe head pain and/or nausea. Id. She said he did what he could indoors and outdoors, but on

many days he could not do much outside, tend to personal care, or prepare food. Tr. 287. She

said he would have to stop doing chores due to sudden vomiting and had to pace himself. Id. She

said he was very limited in his ability to go outside because he never knew when his nausea

would occur. Id. She said he could drive and ride in a car, go out alone, and shop for groceries

twice a week for 20 to 30 minutes. Tr. 288. She also drew vertical lines through each of the rows

of boxes regarding his abilities. Tr. 286.

       The ALJ gave little weight to Rebecca R.’s statement, finding that she overestimated

Plaintiff’s limitations and described symptoms that were inconsistent with the record as a whole.

Tr. 27. Plaintiff reported nausea before January 2010. Id.; see tr. 796–78. However, Zofran has

since controlled it, and it has been rare from then on. Tr. 27; see tr. 733 (noting continued nausea

but no vomiting in January 2010), 723 (noting improved nausea as of March 2011), 715

(prescribing more Zofran, which seemed to be improving Plaintiff’s nausea in December 2011),

702 (noting vomiting 6 times the week prior but none since in March 2012), 660 (noting

intermittent nausea in June 2012), 678 (noting no nausea in November 2015).

       The ALJ further found that the limitations Rebecca R. described were inconsistent with

Plaintiff’s testimony. Tr. 27. For example, Rebecca R. indicated that Plaintiff had memory loss



10 – OPINION AND ORDER
and difficulty sitting, standing, lifting, and doing other activities, which he denied. Tr. 27; see tr.

286, 52. The ALJ also opined that she described mental health limitations that were not

corroborated by Plaintiff’s mental health diagnosis and the record. Tr. 28; see tr. 286. Plaintiff

argues that she drew a line through the boxes regarding abilities to redirect readers to her

statement below and did not intend to indicate that he had problems in each area. Pl.’s Br. 1; see

tr. 286. An ALJ’s findings should be upheld if supported by inferences reasonably drawn from

the record; if evidence exists to support more than one rational interpretation, the court is bound

to uphold that interpretation. Batson, 359 F.3d at 1193 (internal citations omitted).

        Here, the ALJ’s interpretation may be unlikely given the continuity of the lines—which

appear to be strike-throughs—and other statements Rebecca R. made. Vertical lines through each

box could, however, be intended to indicate limitations in each area. Because the ALJ’s

interpretation is rational, it must be upheld. In any event, other issues with Rebecca R.’s

testimony remain. She described Plaintiff as sedentary, but he performed substantial daily

activities and worked for his parents. Tr. 27–28; see tr. 285, 48, 52–56. She also drastically

understated his daily activities. Compare tr. 284 (Rebecca R. saying that Plaintiff made coffee

and prepared meals if he was feeling stronger) with tr. 53–55 (Plaintiff testifying that he attended

to his personal care, prepared meals, cleaned the house, vacuumed, shopped, did laundry, did

yard work, took out the garbage, and went hiking). Further, she said Plaintiff had difficulty

paying attention, which not corroborated by his mental health diagnosis and the objective

medical evidence of record. Tr. 28; see tr. 286, tr. 660–802.

        Lastly, the ALJ found that Rebecca R. could not be considered a disinterested third party

witness whose statements were uninfluenced by her affection for Plaintiff and a natural tendency



11 – OPINION AND ORDER
to agree with the symptoms and limitations he alleged. Tr. 28. Although this alone is not a

germane reason to discredit Rebecca R.’s testimony, it is relevant in light of her testimony’s

other shortcomings. See Dale, 823 F.3d at 944–45 (citing Valentine, 574 F.3d at 694).

       The ALJ did not err in rejecting Rebecca R.’s testimony.

                                         CONCLUSION

       For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.

       DATED this 21st day of May, 2019.




                                                s/Michael J. McShane           _
                                                     Michael J. McShane
                                                  United States District Judge




12 – OPINION AND ORDER
